UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4041



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GARY ALLEN KIRKPATRICK,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:03-cr-00017)


Submitted:   November 30, 2006         Decided:     December 27, 2006


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph Marshall Lee, Charlotte, North Carolina, for Appellant.
Donald David Gast, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary Allen Kirkpatrick was convicted by a jury of two

counts of abusive sexual contact with a child under the age of

twelve years in violation of 18 U.S.C. § 2244(a)(1), (c) (2000) and

sentenced to concurrent terms of seventy-one months in prison

followed by three years of supervised release.                     On appeal, we

granted the parties’ joint motion for resentencing in accordance

with United States v. Booker, 543 U.S. 220 (2005).                    On remand,

Kirkpatrick   objected   to     his    sentence    enhancements      under   U.S.

Sentencing    Guidelines      Manual     (“U.S.S.G.”)         §§    2A3.4(b)(3),

4B1.5(b)(1) (2003), because they were determined by the district

court by a preponderance of the evidence.               The district court

overruled    the   objections    and    again     sentenced    Kirkpatrick    to

seventy-one months in prison and three years of supervised release.

On appeal, Kirkpatrick’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting, in his

opinion, there are no meritorious grounds for appeal but raising

the issue of whether the district court erred in determining

Kirkpatrick’s advisory guideline range. Kirkpatrick was advised of

his right to file a pro se supplemental brief but has not done so.

We affirm.

            We will affirm a sentence imposed by the district court

as long as it is within the statutorily prescribed range and is

reasonable.    United States v. Hughes, 401 F.3d 540, 546-47 (4th


                                      - 2 -
Cir. 2005).      A sentence may be unreasonable for both substantive

and procedural reasons.           United States v. Moreland, 437 F.3d 424,

434 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).                      A sentence

within   a     properly        calculated    advisory       guideline       range     is

presumptively reasonable.              United States v. Green, 436 F.3d 449,

457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).                               This

presumption     can     only    be   rebutted    by    showing     the    sentence    is

unreasonable when measured against the factors under 18 U.S.C. §

3553(a) (2000).       United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006), pet. for cert. filed, __ U.S.L.W. __ (July 21,

2006) (No. 06-5439).             In considering whether the sentence is

unreasonable, we review the district court’s factual findings for

clear error and its legal conclusions de novo.                     United States v.

Hampton, 441 F.3d 284, 287 (4th Cir. 2006).

              We have reviewed the record and conclude Kirkpatrick’s

sentence is reasonable.              The district court properly found his

advisory guideline range using facts found by a preponderance of

the evidence.       See United States v. Morris, 429 F.3d 65, 72 (4th

Cir. 2005).      Both the two-level supervisory control enhancement

under U.S.S.G. § 2A3.4(b)(3) and the five-level increase for repeat

and   dangerous       sex    offender     against     minors      under    U.S.S.G.    §

4B1.5(b)(1)      were       properly     applied      in   this    case.      Because

Kirkpatrick’s sentence was within a properly calculated guideline

range,   it    is   presumptively         reasonable.        The    district    court


                                         - 3 -
considered the range, the factors under 18 U.S.C. § 3553(a) (2000),

and the parties’ potentially meritorious arguments and reasonably

concluded a sentence at the high end of the range was appropriate

in this case.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.              This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -